Exhibit 99.1 (Besra Gold Inc. formerly Olympus Pacific Minerals Inc.) Notice To The Reader The accompanying unaudited interim condensed consolidated financial statements for the three and six-month period ended December 31, 2012 (“Financial Statements”) and all information contained in the management discussion and analysis for the three and six-month period ended December 31, 2012 have been prepared by and are the responsibility of the management of Besra Gold Inc. (formerly Olympus Pacific Minerals Inc.) and its subsidiaries. The Audit Committee of the Board of Directors, consisting of three members, has reviewed the Financial Statements and related financial reporting matters. The Company's independent auditors, Ernst & Young LLP, Chartered Accountants, have not performed a review of these Financial Statements in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity's auditors. Financial Statements Consolidated Statement of Comprehensive Income 1 Consolidated Statement of Financial Position 2 Consolidated Statement of Changes in Equity 3 Consolidated Statement of Cash Flows 4 Notes to Financial Statements 1. Corporate Information 5 2. Statement of Compliance 5 3. Basis of Preparation and Going Concern 5 4. Accounting Policies 5 5. Significant Accounting Judgments, Estimates and Assumptions 5 6. Changes in Accounting Policies, New Standards and Interpretations 5 7. Segment Analysis 6 8. Earnings Per Share 7 9. Property, Plant and Equipment 7 10. Deferred Exploration Expenditure 8 11. Deferred Development Expenditure 8 12. Mine Properties 8 13. Trade and Other Receivables 8 14. Inventories 9 15. Provisions 9 16. Loans and Borrowings 10 17. Derivative Financial Liabilities 13 18. Trade and Other Payables 14 19. Issued Capital and Reserves 15 20. Employee Entitlements 17 21. Related Party Disclosure 17 22. Commitments, Contingencies and Contractual Obligations 19 23. Subsequent Events 19 Financial Statements (Unaudited) December 31, 2012 Consolidated Statement of Comprehensive Income For the three and six months ended December 31, 2012 3 months 3 months 6 months 6 months (US$) (unaudited) Dec 31, 2012 Dec 31, 2011 Dec 31, 2012 Dec 31, 2011 Sales Mine operating costs Cost of sales Royalty expense Environmental fees - - Depreciation and amortization Earnings from mine operations Corporate and administrative expenses Earnings from operations ) Capital restructure costs (note 16) - - Finance expenses Loss (gain) on gold loan principal repayments ) ) Derivatives – fair value revaluation ) Foreign exchange (gain) loss ) (Loss) income for the period before income tax ) ) Income tax expense Total comprehensive (loss) income for the period ) ) Attributable to: Equity owners ) ) Non-controlling interest ) (Loss) earnings per share attributable to equity owners (note 8) Basic ) ) Diluted ) ) See accompanying notes to the Financial Statements 1 | Besra (formerly Olympus Pacific Minerals Inc.) Q2 2013 Financial Statements (Unaudited) December 31, 2012 Consolidated Statement of Financial Position As at December 31, 2012 US$ (unaudited) Note Dec 31, 2012 June 30, 2012 ASSETS Non-current Advances on plant & equipment Property, plant & equipment 9 Deferred exploration and expenditure 10 Deferred development expenditure 11 Mine properties 12 Current Cash and cash equivalents Trade and other receivables 13 Inventories 14 Prepaid expenses Total assets LIABILITIES Non-current Provisions 15 Derivative financial liabilities 17 Convertible notes 16 Interest-bearing loans and borrowings 16 - Deferred tax liabilities Current Provisions 15 Derivative financial liabilities 17 Trade and other payables 18 Other financial liabilities Interest-bearing loans and borrowings 16 Convertible notes 16 Total liabilities EQUITY Issued capital and reserves 19 Deficit ) ) Non-controlling interest Total equity Total liabilities and equity Commitments, contingencies and contractual obligations 22 See accompanying notes to the Financial Statements 2 | Besra (formerly Olympus Pacific Minerals Inc.) Q2 2013 Financial Statements (Unaudited) December 31, 2012 Consolidated Statement of Changes in Equity For the six months ended December 31, 2012 US$ (unaudited) Issued Capital Deficit Reserves (note 19) Non-Controlling Interest Total Equity Balance at July 1, 2012 ) ) (Loss) income for the six-month period - ) - ) Options granted and vested - - - Investment in subsidiary - - ) ) ) Balance at December 31, 2012 ) ) For the six months ended December 31, 2011 US$ (unaudited) Issued Capital Deficit Reserves (note 19) Non-Controlling Interest Total Equity Balance at July 1, 2011 ) ) Loss for the six-month period - - Issue of share capital - - - Share capital cancelled ) - - - ) Options granted and vested - - - Balance at December 31, 2011 ) ) See accompanying notes to the Financial Statements 3 | Besra (formerly Olympus Pacific Minerals Inc.) Q2 2013 Financial Statements (Unaudited) December 31, 2012 Consolidated Statement of Cash Flows For the three and six months ended December 31, 2012 3 months 3 months 6 months 6 months US$ (unaudited) Dec 31, 2012 Dec 31, 2011 Dec 31, 2012 Dec 31, 2011 Operating activities (Loss) income for the period after tax ) ) Items not affecting cash Amortization Gain on gold loan principal repayment ) ) Loss of disposal of capital assets Stock-based compensation expense Deferred income tax ) Deferred issuance costs - - Derivatives revaluation ) Interest and accretion of term loans Unrealized foreign exchange ) ) ) ARO accretion adjustment ) Changes in non-cash working capital balances Trade and other receivables and other financial assets ) ) Trade and other payables Inventory ) Cash provided by operating activities Investing activities Deferred exploration and development costs ) Acquisition of property, plant and equipment ) Cash used in investing activities ) Financing activities Finance lease payments ) Repayment of the secured bank loan ) - ) - Proceeds from the secured bank loan - - - Purchase of shares through share buy-back - ) - ) Capital contributions form JV partner - - Proceeds from options and warrants exercised - ) - ) Cash (used in) provided by financing activities ) ) ) Increase (decrease) in cash during the period ) Cash – beginning of the period Effect of foreign exchange rate changes on cash ) Cash – end of period Supplemental information Interest paid Income taxes paid See accompanying notes to the consolidated financial statements 4 | Besra (formerly Olympus Pacific Minerals Inc.) Q2 2013 Financial Statements (Unaudited) December 31, 2012 1. Corporate Information The unaudited interim condensed consolidated financial statements (“Financial Statements”) of Besra Gold Inc. (formerly known as Olympus Pacific Minerals Inc.) (the “Company” or “Besra”) and its subsidiaries (together, the “Group”) for the three and six-month period ended December31, 2012 were authorized for issue in accordance with a resolution of the Company’s board of directors on February 13, 2013. Besra is a corporation continued under the Canada Business Corporation Act with its registered office located and domiciled in Toronto, Ontario, Canada whose shares are publically traded on the Toronto Stock Exchange (“TSX”), the Australian Securities Exchange (“ASX”) and the OTCQX in the United States of America. The principal activities of the Group are the acquisition, exploration, development, mining and re-instatement of gold bearing properties in Southeast Asia. The Company has two key properties located in Central Vietnam: the Bong Mieu Gold property and the Phuoc Son Gold property; as well as one key property in Central Malaysia: The Bau Gold property; and, one key property in the Northern Philippines: The Capcapo Gold property. 2. Statement of Compliance These Financial Statements of the Group have been prepared in accordance with IAS 34 Interim Financial Reporting. The Financial Statements do not include all of the information and disclosure required in the annual financial statements, and should therefore be read in conjunction with the annual financial statements for the year ended June 30, 2012, which have been prepared in accordance with the International Financial Reporting Standards (“IFRS”). 3. Basis of Preparation and Going Concern The Financial Statements are presented in United States (“US”) dollars, which is the Company’s functional and the Group’s presentation currency. These Financial Statements were prepared on a going concern basis, under the historical cost basis, which assumes the Company will continue its operations for the foreseeable future and will be able to realize its assets and discharge its liabilities and commitments in the ordinary course of business. In assessing whether the going concern assumption is appropriate, management takes into account all available information about the future, which is at least, but not limited to, twelve months from the end of the reporting period. During the three and six-month periods ended December 31, 2012, the Group incurred a net loss of US$4.6 million and US$8.4 million, respectively. During the quarter ended June 30, 2012, the Company had a significant disruption to its operations at the Phuoc Son Mine which negatively impacted the cash flows and profitability. The Phuoc Son Mine has now resumed normal operations. As at December 31, 2012 the Group’s current liabilities exceeded its current assets by US$10.6 million. As a result, there is a substantial doubt regarding the ability of the Company to continue as a going concern. The ability of the Company to continue as a going concern depends upon its ability to continue profitable operations or to continue to access public debt or equity capital in the ordinary course. No assurance can be given that such capital will be available at all or on terms acceptable to the Company. These Financial Statements do not include any adjustments related to the carrying values and classification of assets and liabilities should the Company be unable to continue as a going concern. If the “going concern” assumption was not appropriate for these Financial Statements, then adjustments to the carrying values of the assets and liabilities, expenses and consolidated balance sheet classification, which could be material, may be necessary. 4. Accounting Policies The accounting policies and methods of computation are consistent with those of the annual financial statements for the year ended June 30, 2012 as described in those annual financial statements. 5. Significant Accounting Judgments, Estimates and Assumptions The preparation of these Financial Statements for the Group in conformity with IAS 34 requires management to make judgments, estimates and assumptions that affect the reported amounts of assets, liabilities and contingent liabilities at the date of the Financial Statements and reported amounts of revenues and expenses during the reporting period. Estimates and assumptions are continuously evaluated and are prepared by appropriately qualified people and based on management’s experience and other factors, including expectations of future events that are believed to be reasonable under the circumstances. However, actual outcomes can differ from these estimates. Information about significant areas of estimation uncertainty considered by management in preparing the Financial Statements is described in the annual financial statements for the year ended June 30, 2012. 6. Change in Accounting Policies, New Standards and Interpretations The Company has reviewed new and revised accounting pronouncements that have been issued. There have been no new or amended IFRS or interpretations applicable to the Group which were issued and were effective at July 1, 2012. 5 | Besra (formerlyOlympus Pacific Minerals Inc.) Q2 2013 Financial Statements (Unaudited) December 31, 2012 7. Segment Analysis For management purposes, the Group is organized into one business segment and has two reportable segments based on geographic area as follows: § The Company’s Vietnamese operations produce ore in stockpiles, gold in circuit, doré bars and gold bullion through its Bong Mieu and Phuoc Son subsidiaries. § The Company’s Malaysian operations are engaged in the exploration for, and evaluation of, gold properties within the country. Management monitors the operating results of its reportable segments separately for the purpose of making decisions about resource allocation and performance assessment. Segment performance is evaluated based on operating profit or loss, as well as mine development, and is measured consistently with operating profit or loss in the Financial Statements. However, group financing (including finance costs and finance income) and income taxes are managed on a group basis and are not allocated to operating segments. All revenues are transacted via one merchant on behalf of external customers unknown to the Group. US$ Property, plant and equipment Deferred exploration expenditure Deferred development expenditure Mine properties Other non-current assets Total non- current assets Current assets Liabilities At December 31, 2012 Vietnam Malaysia - - Other - - - Total At June 30, 2012 Vietnam Malaysia - - Other - - - Total 3 months Dec 31, 2012 3 months Dec 31, 2011 6 months Dec 31, 2012 6 months Dec 31, 2011 US$ Revenue Total comprehensive income (loss) Revenue Total comprehensive income (loss) Revenue Total comprehensive income (loss) Revenue Total comprehensive income (loss) Vietnam Malaysia - ) - ) - ) - ) Other - ) - ) - ) - ) Total ) ) 6 | Besra (formerly Olympus Pacific Minerals Inc.) Q2 2013 Financial Statements (Unaudited) December 31, 2012 8. Earnings Per Share 3 months 3 months 6 months 6 months Dec 31, 2012 Dec 31, 2011 Dec 31, 2012 Dec 31, 2011 Basic Earnings per Share Attributable to Equity Owners (Loss) earnings for the period (US$) ) ) Weighted average number of common shares outstanding Basic Earnings per Share Attributable to Equity Owners (US$) Net (loss) earnings used to calculate diluted earnings per share (US$) ) ) Weighted average number of common shares outstanding Dilutive effect of stock options outstanding and convertible notes (US$) Weighted average number of common shares outstanding used to calculate diluted earnings per share Diluted (loss) earnings per share (US$) ) ) Basic earnings per share is calculated by dividing the net profit (loss) for the period attributable to the equity owners of Besra by the weighted average number of common shares outstanding for the period. Diluted earnings per share is based on basic earnings (loss) per share adjusted for the potential dilution if share options and warrants are exercised and the convertible notes are converted into common shares. 9. Property, Plant and Equipment US$ Land & buildings Plant & equipment Infrastructure Capital assets in progress Total At July 1, 2012 net of accumulated depreciation Additions Disposals - ) - - ) Reclassifications ) - Depreciation ) ) ) - ) Translation adjustments - - - At December 31, 2012, net of accumulated depreciation At December 31, 2012: Cost Accumulated depreciation - Impairment provision Net carrying amount The carrying value of plant and equipment held under finance leases at December 31, 2012 is US$1,566,704 (June 30, 2012: US$1,044,917). Included in the net carrying value of buildings, plant & equipment and infrastructure at December 31, 2012 were amounts of US$0.2 million, US$1.6 million and US$1.6 million respectively (June 30, 2012: US$0.2 million, US$1.8 million and US$1.9 million, respectively) for interest and borrowing costs capitalized for the Phuoc Son plant which was under construction and placed into commercial production on July 1, 2011. Plant and equipment with a carrying value of US$10,443,495 at December 31, 2012 has been pledged as security for a bank loan (Note 16). 7 | Besra (formerly Olympus Pacific Minerals Inc.) Q2 2013 Financial Statements (Unaudited) December 31, 2012 10. Deferred Exploration Expenditure US$ Bong Mieu Gold Mining Company Phuoc Son Gold Company North Borneo Gold Binh Dinh NZ Gold Co Total Cost as at July 1, 2012 Additions - Cost as at December 31, 2012 Accumulated amortization as at July 1, 2012 ) ) - - ) Amortization for the period - ) - - ) Accumulated amortization as at December 31, 2012 ) ) - - ) Net book value as at July 1, 2012 Net book value as at December 31, 2012 As the Company did not yet have unencumbered access to the Capcapo property at December 31, 2012, exploration costs incurred to date in 2012 in respect of this property have been expensed. 11. Deferred Development Expenditure US$ Bong Mieu Gold Mining Company Phuoc Son Gold Company Total Cost as at July 1, 2012 Additions Cost as at December 31, 2012 Accumulated amortization as at July 1, 2012 ) ) ) Amortization for the period ) ) ) Accumulated amortization as at December 31, 2012 ) ) ) Impairment provision as at July 1, 2012 and December 31, 2012* ) - ) Net book value as at July 1, 2012 Net book value as at December 31, 2012 * Impairment provision relates to the impairment of the Nui Kim project in Bong Mieu. 12. Mine Properties US$ Bong Mieu Gold Mining Company Phuoc Son Gold Company North Borneo Gold Binh Dinh NZ Gold Co GR Enmore Total Cost as at July 1, 2012 and December 31, 2012 Accumulated amortization as at July 1, 2012 ) ) - - - ) Amortization for the period ) ) - - - ) Accumulated amortization as at December 31, 2012 ) ) - - - ) Net book value as at July 1, 2012 Net book value as at December 31, 2012 13. Trade and Other Receivables US$ As at Dec 31, 2012 June 30, 2012 Trade receivables - Vietnam value-added tax Deposits Other receivables Total 14. Inventories US$ As at Dec 31, 2012 June 30, 2012 Doré bars and gold bullion Ore in stockpiles Gold in circuit Mine operating supplies & spares Total 8 | Besra (formerly Olympus Pacific Minerals Inc.) Q2 2013 Financial Statements (Unaudited) December 31, 2012 15. Provisions US$ Asset retirement obligations Employee entitlements Other Total At January 1, 2012 Arising during the six months Write back of unused provisions - - ) ) Accretion - - Utilization ) At June 30, 2012 Arising during the six months ) Write back of unused provisions - - ) ) Accretion - - Utilization ) At December 31, 2012 Comprising at June 30, 2012 Current Non-current - - Total Comprising at December 31, 2012 Current Non-current - - Total Asset Retirement Obligations In accordance with Vietnamese and Malaysian law, land must be restored to its original condition. The Group recognized US$2,044,783 in provisions before discount for this purpose. Because of the long-term nature of the liability, the biggest uncertainty in estimating the provision relates to the costs that will be incurred. The provisions for asset retirement obligations are based on estimated future costs using information available at the date of the Consolidated Statement of Financial Position. The provision has been calculated using a discount rate of 6.9 percent. The rehabilitation is expected to occur progressively over the next 5 years. To the extent the actual costs differ from these estimates, adjustments will be recorded and the Consolidated Statement of Comprehensive Income may be impacted. Employee Entitlements Employee entitlements include the value of excess leave entitlements allocated over the leave taken by the employees of the Group. These amounts are expected to be utilized as the employees either take their accrued leave or receive equivalent benefits upon ceasing employment. Employee entitlements also include provisions for short-term incentive plan benefits. Other Other provisions mainly represent a provision for audit fees that relate to the period but for which the services are generally performed in a future period. 9 | Besra (formerly Olympus Pacific Minerals Inc.) Q2 2013 Financial Statements (Unaudited) December 31, 2012 16. Loans and Borrowings US$ As at Dec 31, 2012 June 30, 2012 Non-current liabilities Convertible notes Gold-linked notes - Total non-current liabilities Current liabilities Current portion of convertible notes Current portion of gold-linked notes - Gold loan Secured bank loan Total current interest bearing loans and borrowings Total current liabilities Face Value As at December 31, 2012 Currency Maturity Interest Rate (%) Number of Units Dec 31, 2012 June 30, 2012 Gold Loan USD May-13 8 Gold-linked notes (amended Gold Loan) USD May-15 8 - 9% CAD Convertible notes CAD Mar-14 9 Gold-linked notes (amended 9% CAD convertible notes) CAD May-15 8 - 8% CAD Convertible notes CAD Apr-15 8 8% USD Convertible notes USD May-15 8 Gold-linked notes (amended 8% USD convertible notes) USD May-15 8 - Secured bank loan USD Dec-12 to Apr-13 Gold Loan As at December 31, 2012, the Gold Loan has a face value of US$2,766,237 (June 30, 2012: US$9,360,000). The Gold Loan has an original face value of US$21,960,000, the difference to the original face value being payments of principal of US$15,366,228 and transfer of US$3,827,535 to the Amended Gold Loan following the restructure of the terms of the original notes (see below). The original Gold Loan was issued in US$10,000 units, bears interest at 8 percent per annum and is payable semi-annually in arrears. The Gold Loan initially obligates the Company to deliver gold as settlement of the loan’s principal, subject to the adjustment feature described in note 17. The common stock purchase warrants offered with the Gold Loan are exercisable for a number of shares of common stock in the Company equal to 20 percent of the stated or deemed principal amount of the issued notes divided by CAD $0.60. Each warrant entitles the holder to purchase 3,470 shares of common stock. The warrants are fully vested, are exercisable in whole or in part at CAD $0.60 per share, and have been accounted for as derivative liabilities. Gold delivered as repayment of the loan is accounted for as a disposal of a current asset, for which a gain or loss is recorded as other income (loss) in the Consolidated Statement of Comprehensive Income. The gain or loss represents the difference between the value of the note settled by way of gold and the cost of production of inventory used to settle that portion of the loan. The Gold Loan requires the Company to meet certain covenants, all of which had been met as at December 31, 2012, including affirmative and negative covenants, anti-dilution provision and other provisions that are customary for transactions of this nature. 10 | Besra (formerly Olympus Pacific Minerals Inc.) Q2 2013 Financial Statements (Unaudited) December 31, 2012 Convertible Notes At December 31, 2012 Convertible Notes Effective Interest Rate before November 21 (%) Effective Interest Rate after November 21 (%) Conversion Rate per Unit Total Shares on Conversion 9% CAD Notes 8% CAD Notes 8% USD Notes The Convertible Note agreements require the Company to meet certain covenants, all of which had been met as at December 31, 2012, including the affirmative and negative covenants, anti-dilution provision and other provisions that are customary for transactions of this nature. 9% CAD Notes The 9% CAD Notes have two separate common stock warrants. A vested warrant that is fully vested and immediately exercisable at an exercise price of CAD$0.50 each and a vesting warrant that is exercisable, subject to vesting upon early redemption of the Convertible Notes, for two common shares at an exercise price of CAD$0.42 per warrant share. 8% CAD Notes The notes also have two separate common stock warrants. A vested warrant that is fully vested and immediately exercisable at an exercise price of CAD$0.55 each and a vesting warrant that is exercisable, subject to vesting upon early redemption of the Convertible Notes, for two common shares at an exercise price of CAD$0.50 per warrant share. None of the 8% CAD Notes were restructured on November 21, 2012. 8% USD Notes The notes also have two separate common stock warrants. A vested warrant that is fully vested and immediately exercisable at an exercise price of CAD$0.55 each and a vesting warrant that is exercisable, subject to vesting upon early redemption of the Convertible Notes, for two common shares at an exercise price of CAD$0.50 per warrant share. Gold-Linked Notes On November 21, 2012 the Company finalized amendments to its existing convertible and gold loan notes. Following a consent solicitation process undertaken with the applicable noteholders, 41, 40 and 90 percent of the outstanding princial amounts of the Gold Loan notes, 9% CAD convertible notes and 8% USD convertible notes, were amended into 8% Gold-Linked notes due May 6, 2015. Capital restructure expenses amounted to US$4 million and consist of US$1.8 million of the increase in face value of the amended gold loan from US$3.8 million to US$5.6 million, US$2 million of the deferred fees on old debt expensed upon adoption of the extinguishment accounting and US$0.2 million of consultant fees. Gold-linked Notes - Amended Gold Loans Under the amended Gold-Linked notes the original Gold Loan was increased by US$1,754,286 to reflect the value accrued under the Gold Loan at the rate of US$1,750 per ounce of gold to be delivered up to maturity. Also removed was the obligation of the Company to make any gold deposits. The maturity date was amended to May 6, 2015. The amended gold linked note provides the note holders with a right to redeem their notes on May 31, 2013. Gold Price Participation option (“2012 GPPA”) entitle the note holders to share in 70 percent of the increase in the gold price beyond US$1,750 per ounce from the effective date of the amendments to the maturity date via an increase in the redemption price paid on the maturity date of the notes based on the prevailing gold price at the maturity date (gold price to be calculated on 20 day average price May 6, 2015). The amendment of terms created a debt extinguishment for accounting purposes. Consequently, a portion of the loan was derecognized and a new loan recognized at fair value, creating a loss on extinguishment of debt in the amount of US$175,087. The fair value of US$4,595,822 was estimated using discounted future cash flows and the residual was allocated to the derivative value of gold price participation and put options in the amount of US$986,000. The carrying value of the loan at December 31, 2012 was US$4,679,358. Gold-linked Notes - Amended 9% CAD Convertible Notes The amended notes are not convertible into or exchangeable for any other securities of the Company, pay interest at the rate of 8 percent per annum, mature on May 6, 2015, and entitle the holders to share in 70 percent of the increase in the gold price beyond US$1,750 per ounce from the effective date of the amendments to the maturity date via an increase in the redemption price paid on the maturity date of the notes based on the prevailing gold price at the maturity date (gold price to be calculated on 20 day average price May 6, 2015). 11 | Besra (formerly Olympus Pacific Minerals Inc.) Q2 2013 The amendment of terms created a debt extinguishment for accounting purposes. Consequently, the portion of the loan was derecognized and a new loan recognized at fair value, creating a loss on extinguishment of debt in the amount of US$867,735. The fair value of US$3,865,286 was estimated using discounted future cash flows and the residual was allocated to the derivative value of gold price participation and put options in the amount of US$379,000. The carrying value of the loan at December 31, 2012 was US$4,014,360. Gold-linked Notes – Amended 8% USD Convertible Notes The amended notes are not convertible into or exchangeable for any other securities of the Company, pay interest at the rate of 8 percent per annum, mature on May 6, 2015, and entitle the holders to share in 70 percent of the increase in the gold price beyond US$1,750 per ounce from the effective date of the amendments to the maturity date via an increase in the redemption price paid on the maturity date of the notes based on the prevailing gold price at the maturity date (gold price to be calculated on 20 day average price May 6, 2015). The amendment was not considered to be a substantial modification of the terms of an amended portion 8% USD convertible note liability and the modification is not accounted for as an extinguishment. Costs or fees related to original notes adjust the carrying amount of the liability and are amortized over the remaining term of the modified liability. The fair value of US$4,334,710 was estimated using discounted future cash flows and the residual was allocated to the original and new issue costs, original warrants and derivative value of gold price participation and put options in the amounts of US$1,346,720,US$1,837,989 and US$1,150,000, respectively. The carrying value of the loan at December 31, 2012 was US$9,047,093. Secured Bank Loan In May 2012, Phuoc Son Gold Company Limited entered into a loan agreement with Vietcombank for a maximum borrowing of US$5,000,000, to be drawn down as required. The loan term is six months from the date of principal drawdown to the date of repayment for each drawdown. The interest rate is specified at the time of drawdown and may be adjusted every three months. The interest rate for drawdowns to December 31, 2012 is 5.5 percent per annum. The bank loan is secured over plant and equipment with a net carrying value of US$10,443,495 (Note 9). 12 | Besra (formerly Olympus Pacific Minerals Inc.) Q2 2013 Financial Statements (Unaudited) December 31, 2012 17. Derivative Financial Liabilities US$ As at Dec 31, 2012 June 30, 2012 Gold loan - gold price movement derivative Gold loan vested broker warrants - conversion option Convertible notes - conversion option Convertible notes vested warrants - conversion option Gold-linked notes - gold price participation and put options - Current portion Non-current portion Total Gold Loan - Gold Price Movement Derivative The Gold loan was issued in US$10,000 units, bears interest at 8 percent per annum and is payable semi-annually in arrears. The Gold Loan initially obligates the Company to deliver (subject to adjustment) an aggregate of approximately 24,400 ounces of gold (at US$900 per ounce). The Gold Loan matures on May 31, 2013, and requires various quantities of gold to be delivered at regular 6 monthly intervals leading up to the maturity date. The amount of gold that must be delivered is established by reference to an original Gold Price Participation Arrangement (“2010 GPPA”). Under certain conditions, the 2010 GPPA allows the Company to proportionally reduce the quantity of gold it has to deposit in trust. For gold prices between US$900 and US$1,200 per ounce, payment volumes are altered so that the Company’s US dollar repayment obligation to repay the loans will not be affected by any changes in gold prices. However, volumes of gold payments are frozen if the price of gold falls below US$900 (the Company being protected from having to deliver more gold) or exceeds US$1,200 per ounce (the Company then being forced to give away a capped volume and thus value to the note holders) so in option terms the Company has a written put when gold prices are below US$900 per ounce and written call option when they are above US$1,200 per ounce. The call option and put option features of the Gold Loan are re-valued at each reporting date using the Black 76 variant of the Black-Scholes option pricing model, with each gold deposit date (May 31 and November 30 each year) valued as a separate option in accordance with the criteria noted above. The call option component of the gold note, a derivative liability of the Company, has a value of US$1,107,000 at December 31, 2012 (US$3,280,000 as at June 30, 2012). The put option component of the gold notes had no value at December 31, 2012 (US$16,000 as at June 30, 2012). Inputs used when valuing the 2010 GPPA, call and put option components of the original Gold Loan are: Dec 31, 2012 June 30, 2012 Gold futures prices per ounce (US$) 1,608 to 1,614 Exercise price (call options) per ounce (US$) Term to maturity (years) 0.42 to 0.92 Annualized volatility (%) 25 25 to 30 Risk free rate (%) 0.2 to 0.3 The common stock purchase warrants offered with the Gold Loan are exercisable for a number of shares of common stock in the Company equal to 20 percent of the stated or deemed principal amount of the issued notes divided by CAD $0.60. Each warrant entitles the holder to purchase 3,470 shares of common stock. The warrants are fully vested, are exercisable in whole or in part at CAD $0.60 per share. As the exercise price of the stock underlying the gold loan warrants is not denominated in the Company’s functional currency, the warrants meet the definition of derivatives and are recorded as derivative liabilities under IFRS, and are revalued at each reporting date, with any change in valuation being recognized in the consolidated statement of comprehensive income. Gold-Linked Notes (Amended Gold Loan Notes) The Gold Loan was issued in 898 units, bears interest at 8 percent per annum and is payable semi-annually in arrears. The Gold Loan matures on May 6, 2015. Holders of Amended Notes are entitled to participate in any increase in the gold price via an increase in the redemption price paid on the maturity date based on the prevailing gold price at the maturity date (Gold Price Participation Agreement related to amended notes or “2012 GPPA”). Holders of Amended Notes also received a right to redeem their notes on May 31, 2013 (the “Note Holder Redemption Right”) by providing at least 30 days’ notice to the Company. Such redemption notice will also specify whether the holder elects to receive the redemption proceeds in gold in specie or in cash. Holders who exercise such redemption right will receive redemption proceeds equal to: (i) that number of ounces as such holder would have been entitled to had their note not been amended (the “Ounce Entitlement”) if they elect to receive gold in specie, or the Ounce Entitlement multiplied by the average of the gold price per ounce at the London P.M. fixing price for the twenty trading days immediately preceding May 28, 2013 (being three business days prior to the May 31, 2013 redemption date)), plus (ii) any accrued and unpaid interest. Holders of Amended Notes will have the option upon notice provided to the Company no later than March 6, 2015, to receive on the maturity date in lieu of the Redemption Price in cash, the equivalent value in gold in specie. In such event, the quantity of gold to be delivered will be calculated by dividing the Redemption Price by the Maturity Gold Price.“Maturity Gold Price” means the average of the gold price per ounce at the London P.M. fixing price for the twenty trading days immediately preceding the maturity reference date (May 1, 2015) subject to a minimum Maturity Gold Price of US$1,850. 13 | Besra (formerly Olympus Pacific Minerals Inc.) Q2 2013 Financial Statements (Unaudited) December 31, 2012 The 2012 GPPA and put option features of the Amended Gold Loan are re-valued at each reporting date using the Binominal Lattice option pricing model. The 2012 GPPA and put option components of the amended gold note, a derivative liability of the Company, has a value of US$416,000 and US$424,000, respectively, at December 31, 2012 (US$0 as at June 30, 2012). The call option component of the amended gold note had nil value at December 31, 2012 (US$0 as at June 30, 2012). Inputs used when valuing the 2012 GPPA, put and call option components of the Amended Gold Loan are: Dec 31, 2012 Gold price per ounce (US$) Exercise price (put options) per ounce (US$) Term to maturity (years) Expected gold volatility (%) 18 Annual risky rate (%) 22 Risk free rate (gold rate) (%) Gold-Linked Notes (Amended Convertible Notes) Holders of Amended Notes are entitled to participate in any increase in the gold price from the via an increase in the redemption price paid on the maturity date based on the prevailing gold price at the maturity date, May 6, 2015. The 2012 GPPA option features of the amended convertible USD notes are re-valued at each reporting date using the Binominal Lattice option pricing model. The 2012 GPPA and call option components of the amended convertible notes, a derivative liability of the Company, has a value of US$979,000 and US$0, respectively, at December 31, 2012 (both US$0 as at June 30, 2012). The 2012 GPPA option features of the amended convertible CAD notes are re-valued at each reporting date using the Binominal Lattice option pricing model. The 2012 GPPA and call option components of the amended convertible notes, a derivative liability of the Company, has a value of US$324,000 and US$0, respectively, at December 31, 2012 (both US$0 as at June 30, 2012). Inputs used when valuing the 2012 GPPA and call option components of the Amended Convertible Notes are: Dec 31, 2012 Gold price per ounce (US$) Exercise price (put options) per ounce (US$) Term to maturity (years) Expected gold volatility (%) 18 Annual risky rate (%) 22 Risk free rate (gold rate) (%) Convertible Notes Some of the convertible notes outstanding are denominated in Canadian dollars while others are denominated in US dollars and the associated warrants are denominated in Canadian dollars. The functional reporting currency of the Company is US dollars. As the exercise price of the stock underlying the warrants and conversion feature of the convertible notes denominated in Canadian dollars is not denominated in the Company’s functional currency, the contractual obligations arising from the warrants and conversion feature meet the definition of derivatives under IFRS. They are re-valued at each reporting date using the Black-Scholes model for the warrants and a binomial option pricing model for the conversion option, with any change in valuation being recognized in the Consolidated Statement of Comprehensive Income. 18. Trade and Other Payables US$ As at Dec 31, 2012 June 30, 2012 Current: Trade payables Accruals and other payables Total 14 | Besra (formerly Olympus Pacific Minerals Inc.) Q2 2013 Financial Statements (Unaudited) December 31, 2012 19. Issued Capital and Reserves Common Shares The Company is authorized to issue an unlimited number of common shares with one vote per share and no par value per share. There has been no movement in the capital stock of the Company for the three-month period ended December 31, 2012. Number of Shares Amount (US$) Common shares, June 30, 2012 Common shares, December 31, 2012 Stock Options Under the Company’s stock option plan, options to purchase shares of the Company may be granted to directors, officers, employees and consultants of the Company. The maximum number of shares that may be issued under the new plan is 12 percent (on a non-diluted basis) of the Company’s issued and outstanding shares. Options granted under the plan have a maximum term of five years and vesting dates are determined by the Board of Directors on an individual basis at the time of granting. The following table provides a summary of the stock option activity for the six-month period ended December 31, 2012. Dec 31, 2012 June 30, 2012 Number of Options Weighted Average Exercise Price CAD Number of Options Weighted Average Exercise Price CAD Outstanding, beginning of the period Granted Exercised - - ) Cancelled/expires ) ) Outstanding, end of the period Options exercisable at the end of the period 15 | Besra (formerly Olympus Pacific Minerals Inc.) Q2 2013 Financial Statements (Unaudited) December 31, 2012 The following table summarizes information about the stock options outstanding as at December 31, 2012. Options Outstanding Options Exercisable Range of exercise price CAD Number outstanding Weighted average remaining life (years) Weighted average exercise price CAD Number exercisable Weighted average exercise price CAD 0.20 - 0.29 - - 0.30 - 0.39 - - 0.40 - 0.49 0.50 - 0.59 0.60 – 0.69 0.70 – 0.79 0.80 – 0.89 During the three-month period ended December 31, 2012, no new options were issued to directors, officers, employees and consultants of the Company. Options granted in the six-month period to December 31, 2012 have various exercise prices of between CAD$0.24 and CAD$0.40. The exercise price of these and most of the other outstanding options was determined based on the volume weighted average price, being the listing of the stock activities for five business days from the grant date. All of the options issued during the six-month period to December 31, 2012 vest twelve months after the grant date. Warrants There has been no movement in the number of warrants of the Company for the six-month period ended December 31, 2012. Dec 31, 2012 June 30, 2012 Number of Options Weighted Average Exercise Price CAD Number of Options Weighted Average Exercise Price CAD Outstanding, beginning of the period Outstanding, end of the period Reserves The changes in other reserves for the six-month period ended December 31, 2012 is as follows: US$ Other reserves Broker warrants Foreign currency Equity based compensation reserve Investment premium reserve Total Balance at July 1, 2012 ) Options granted and vested - - - ) Balance at December 31, 2012 ) Other Reserves This reserve originated in 2009 and represents the tax recovery on expiry of warrants. Broker Warrants This reserve represents broker warrants associated with the 9 percent CAD Convertible Note that was issued in March 2010, the 8 percent CAD Convertible Note that was issued in April 2011 and the 8 percent USD Convertible Note that was issued in May 2011. Foreign Currency Translation This reserve originated on January 1, 2009 when the Company changed from reporting in CAD to USD and represents accumulated translation differences on balance sheet translation. Equity Based Compensation Reserve This reserve records the movements in equity based compensation. Investment Premium Reserve This reserve represents the premium paid on acquisition of a greater equity interest in North Borneo Gold Sdn Bhd. 16 | Besra (formerly Olympus Pacific Minerals Inc.) Q2 2013 Financial Statements (Unaudited) December 31, 2012 20. Employee Entitlements Share Based Payments Equity settled share based payments are valued at grant date using a Black Scholes model. Under the Company’s stock option plan, options to purchase shares of the Company may be granted to directors, officers, employees and consultants of the Company. The maximum number of shares that may be issued under the plan is 12 percent (on a non-diluted basis) of the Company’s issued and outstanding shares. Options granted under the plan have a maximum term of five years and vesting dates are determined by the Board of Directors on an individual basis at the time of granting. The total share compensation expense recognized for stock options during the six-month period ended December 31, 2012 is US$1,265,539 (six-month period ended December 31, 2011 - US$661,665). During the six-month period ended December 31, 2012, 5,532,500 options were issued to directors, officers, employees and consultants of the Company and were valued for accounting purposes, at US$397,533. These options have various exercise prices of between CAD$0.24 and CAD$0.40. The exercise price of these and most of the other outstanding options was determined based on the volume weighted average price, being the listing of the stock activities for five business days from the grant date. All 5,532,500 options issued during the six-month period ende December 31, 2012 vest after 12 months from the grant date. 21. Related Party Disclosure The consolidated financial statements include the financial statements of Besra Gold Inc. and the subsidiaries listed in the following table: % equity held as at December 31 Name Country of Incorporation Formwell Holdings Ltd British Virgin Islands Bong Mieu Holdings Ltd Thailand Bong Mieu Gold Mining Company Limited Vietnam 80 80 New Vietnam Mining Corporation British Virgin Islands Phuoc Son Gold Company Limited Vietnam 85 85 Kadabra Mining Corp. Philippines Besra Vietnam Ltd (formerly Olympus Pacific Minerals Vietnam Ltd) Vietnam Besra NZ Limited (formerly OYMNZ Ltd) New Zealand Besra Labuan Ltd (formerly Olympus Pacific Minerals Labuan Ltd) Malaysia Parnell Cracroft Ltd British Virgin Islands GR Enmore Pty Ltd Australia Binh Dinh NZ Gold Company Ltd Vietnam 75 75 North Borneo Gold Sdn Bhd Malaysia Bau Mining Co Ltd Samoa 91 91 KS Mining Ltd Samoa Compensation of the key management of the Group was as follows: 3 months 3 months 6 months 6 months (US$) Dec 31, 2012 Dec 31, 2011 Dec 31, 2012 Dec 31, 2011 Management fees and salary Share based compensation Total compensation of key management The amounts disclosed in the table are the amounts recognized as an expense during the reporting period related to the key management personnel. 17 | Besra (formerly Olympus Pacific Minerals Inc.) Q2 2013 Financial Statements (Unaudited) December 31, 2012 Directors' Interest in the Stock Option Plan Stock options held by members of the Board of Directors under the stock option plan to purchase ordinary shares have the following expiry dates and exercises prices: Number of Options Outstanding Issue Date Expiry Date Exercise Price CAD$ Dec 31, 2012 June 30, 2011 Jun-08 Jan-13 Jan-10 Dec-14 Jun-10 Apr-15 Jun-10 Apr-15 Jan-11 Dec-15 Sep-11 Sep-16 Jan-12 Jan-17 Feb-12 Feb-17 Mar-12 Mar-17 May-12 May-13 Total Directors' Interest in the Deferred Share Units Plan Deferred share units are held by non-executive members of the Board of Directors. Under this plan, fees are paid as deferred share units (“DSUs”) whose value is based on the market value of the common shares. Value of Units Outstanding (US$) As at Units Dec 31, 2012 June 30, 2012 14/05/2008 14/05/2009 Total of deferred share units outstanding In second quarter 2008, the Company set up a deferred share unit plan for the non-executive members of the Board. Under this plan, fees are paid as DSUs whose value is based on the market value of the common shares. Under terms of the plan, the DSU plan will be an unfunded and unsecured plan. The deferred share units are paid out in cash upon retirement/resignation. The value of DSU cash payment changes with the fluctuations in the market value of the common shares. Compensation expense for this plan is recorded in the year the payment is earned and changes in the amount of the deferred share unit payments as a result of share price movements are recorded in directors fees in the period of the change. Total DSUs granted as at December 31, 2012 were 237,357 units. No DSUs were granted during the six-month period ended December 31, 2012, and 237,357 were due to be paid out at December 31, 2012. Liabilities related to this plan are recorded in accrued liabilities and totaled US$49,999 as at December 31, 2012 (as at December 31, 2011 - US$188,491). Compensation income related to this plan for the six-month period ended December 31, 2012 was US$7,886 (income for the six-month period ended December 31, 2011: US$88,536). Management Fees and Reimbursement of Expenses Management fees incurred on behalf of the Company were paid to companies controlled by officers of the Company. The companies that were paid for management fees and reimbursement of expenses include the following: Orangue Holdings Limited and Dason Investments Limited associated with David Seton in 2012 and 2011; Wholesale Products Trading Limited associated with Peter Tiedemann in 2012 and 2011; Action Management Limited and Starsail Capital Limited associated with Charles Barclay in 2012 and 2011; Lloyd Beaumont No. 2 Trust associated with Paul Seton in 2012 and 2011; Whakapai Consulting Ltd associated with Jane Bell in 2012 and 2011; The Jura Trust Limited associated with John Seton in 2012 and 2011; K&K Management GmbH associated with Klaus Leiders in 2012 and 2011; and Bolt Solutions Corporation associated with Darin Lee in 2012. 18 | Besra (formerly Olympus Pacific Minerals Inc.) Q2 2013 Financial Statements (Unaudited) December 31, 2012 22. Commitments, Contingencies and Contractual Obligations As at December 31, 2012 Payment Due (US$) Total Less than one year Year 2 Year 3 Year 4 Thereafter Finance lease obligations - Operating leases - Purchase obligations - supplies & services - Purchase obligations - capital - - - Asset retirement obligations - Total - In the normal course of business, the Group is subject to various legal claims. Provisions are recorded where claims are likely and estimable. 23. Subsequent Events On January 30, 2013, the Company acquired for US$1,400,000 a further 1.26 percent holding in North Borneo Gold Sdn Bhd bringing its effective holding to 85.05 percent. Phuoc Son obtained a credit facility of US$18 million to fund ongoing capital needs and to support working capital. The first draw down of this facility will be in February 2013. The Company obtained TSX approval to recommend share buy-back from February 11, 2013.The buy-back program remains open until February 10, 2014. END OF NOTES TO FINANCIAL STATEMENTS 19 | Besra (formerly Olympus Pacific Minerals Inc.) Q2 2013 Financial Statements (Unaudited) December 31, 2012 Board of Directors and Senior Officers Board of Directors David A. Seton Executive Chairman Kevin M. Tomlinson Deputy Chairman and Lead Independent Director Leslie G. Robinson Independent Director N. Jon Morda Independent Director Senior Officers David A. Seton Executive Chairman John A. G. Seton Chief Executive Officer S. Jane Bell Chief Financial Officer Charles A. F. Barclay Chief Technical Officer Le Minh Kha VP Commercial (Vietnam) Paul F. Seton Chief Commercial Officer Darin M. Lee Chief Operating Officer James W. Hamilton VP Investor Relations Jeffrey D. Klam General Counsel & Corporate Secretary Corporate Information Corporate Office Besra Gold Inc. Suite 500, 10 King Street East Toronto, Ontario Canada M5C 1C3 Telephone: Toll-Free: Facsimile: info@besra.com www.besra.com Stock Exchange Listings Toronto Stock Exchange: BEZ Australian Securities Exchange: BEZ OTCQX : BSRAF Inquiries relating to shareholdings should be directed to the Transfer Agent Transfer Agent Computershare Investor Services Inc. 9th Floor, 100 University Avenue Toronto, Ontario Canada M5J 2Y1 Toll-Free: (North America) Toll-Free: (International) service@computershare.com www.computershare.com Computershare Investor Services Pty Limited Yarra Falls, 452 Johnston Street Abbotsford Victoria 3067, Australia Telephone: 61 3 9415 5000 Fax: 61 3 9473 2570 Investor enquiries: 1 www.computershare.com Auditors Ernst & Young LLP Chartered Accountants 222 Bay Street, P.O. Box 251 Toronto, Ontario Canada M5K 1K7 Telephone: Facsimile:
